This is an appeal from the refusal of the Honorable Frank T. Lloyd, one of the judges of the Superior Court, to appoint a commissioner to take testimony in Illinois as a step in an investigation into the affairs of Atlantic City which was begun last spring by one of the justices of the former Supreme Court, under authority of R.S. 40:6-1 et seq. The appellant, Mr. Harold W. Bennett, is an expert prosecuting the investigation under appointment by the Supreme Court Justice, and he has no other interest in the matter. His only concern is to carry out the orders of his superior. He is not even a resident of Atlantic City. The rule is fundamental that only a person aggrieved is permitted to appeal from an order or judgment of a court, Greenv. Blackwell, 32 N.J. Eq. 768 (E.  A. 1880), and only a person directly affected by the action of an administrative *Page 64 
body or officer may challenge it, Jersey City v. Traphagen,53 N.J.L. 434 (E.  A. 1891). Mr. Bennett is not aggrieved and he has no interest in the matter, and therefore the appeal will be dismissed.